DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed July 28, 2022.  The amendment has been approved for entry.  
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  A further search has resulted in the following rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,501,514 to Resch et al. in view of US 2012/0326493 A1 to Okamura et al.
Re-claim 21, Resch et al. teach a brake system, comprising: a fluid reservoir 4; a valve assembly 39/40 in fluid communication with the reservoir via a first conduit (such as circuit line I or II), the valve assembly is in fluid communication with a wheel brake 6/7/9/10 via a second conduit, the valve assembly includes: a bypass valve 43/44 which only permits fluid flow from the first conduit to the second conduit when the fluid pressure within the first conduit is above a predetermined pressure level above atmospheric pressure (as when actuated by a brake pedal, see column 10 lines 2-6), the predetermined pressure level is at about 1 bar (see column 12 lines 44-62, an increase is brake pressure is achieved by pedal actuation and opening of valve 43, this pressure increase is greater than 1 bar, since 1 bar is atmospheric pressure and the rest condition of the brake system); and a check valve 41/42 in a parallel path arrangement relative to the bypass valve such that the check valve permits fluid flow from the second conduit to the first conduit, and prevents fluid flow from the first conduit to the second conduit; and a first source of pressurized fluid 13/14 provides fluid pressure for actuating the wheel brake, wherein the first source of pressurized fluid is selectively in fluid communication with the second conduit.  However, Resch et al. fail to specify if the pressure within the fluid reservoir being at about atmospheric pressure, even though this is well known.  
Okamura et al. teach how a fluid reservoir maintains a brake fluid at atmospheric pressure, see paragraph 4.  This is common in the brake arts, since the reservoir is not pressurized and open to the atmosphere.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the fluid reservoir of Resch et al. is maintained at about atmospheric pressure as taught by Okamura et al., as this would supply a source of fluid only when requested, such as be application of the master cylinder.
Re-claim 22, a master cylinder 3 is operated by a brake pedal 6, the master cylinder is selectively in fluid communication with the first conduit.
Re-claim 24, the brake system is operable under a non-failure normal braking mode and a manual push-through mode, the system further including: a master cylinder 3 operable by a brake pedal 6 during a manual push-through mode to provide fluid flow at the first conduit for actuating the wheel brake (see column 12 lines 44-62); the first source 13/14 of pressurized fluid provides fluid pressure in the second conduit for actuating the wheel brake under a normal braking mode (such as drive slip).
Re-claim 26, a second source 2 of pressurized fluid for generating brake actuating pressure for actuating the wheel brake, wherein the second source of pressurized fluid is in fluid communication with the first conduit.
Re-claim 27, the second source of pressurized fluid includes a motorized pump 49/50.
Claim(s) 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch et al. in view of Okamura et al. as applied to claims 22 and 24 above, and further in view of US 2014/0354036 A1 to Koo.
Re-claim 23, Resch et al. fail to teach the master cylinder has a single fluid pressure chamber pressurized by movement of a single piston slidably disposed in a bore of a housing of the master cylinder, and wherein the single fluid pressure chamber is selectively in fluid communication with the first conduit.
Koo teaches a master cylinder having only one pressure chamber, as opposed to two pressure chambers (i.e. tandem).  The use of a single pressure chamber in place of a dual pressure chamber design is within the knowledge of those skilled in the art, as both designs produce a pressurized fluid for selective communication with a fluid conduit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the dual pressure chamber master cylinder of Resch et al. with a single chamber master cylinder of the type taught by Koo, as this would have yielded the same expectant result of a pressurized fluid representative of pedal actuation.
Re-claim 25, Resch et al. teach the pressure chamber of the assembly in fluid communication with the second conduit.  However, Resch et al. fail to teach the first source of pressurized fluid 13/14 is a plunger assembly including a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.
Koo teaches a pressure fluid source that includes a plunge assembly 20 having a housing defining a bore therein, the plunger assembly includes a piston 202 slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator 23/24 for moving the piston within the bore.  This assembly functions as a pump device, and could be substituted for the pump assembly of Resch et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pressure assembly of Koo as the pressure assembly in Resch et al., as this assembly would have provided the necessary pressurized fluid and yield the same expectant result of transmitting the brake fluid to the wheel cylinder as needed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jonner et al., Schmidt et al., and Friedow each teach a brake system with a valve assembly having a bypass valve and a check valve in parallel.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 2, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657